Citation Nr: 0906249	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for type II diabetes mellitus has been 
received, and, if so, whether the claim may be granted .

2.  Whether new and material evidence to reopen a claim for 
service connection for neuropathy of the right lower 
extremity, claimed as secondary to diabetes mellitus, type 
II, has been received.

3.  Entitlement to service connection for a heart condition, 
claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for retinal detachment, 
claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to 
February 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board in October 2008 remanded the claim to clarify a 
request for a Board hearing.  After a videoconference hearing 
was requested and scheduled in February 2009, the Veteran, 
through his authorized representative, submitted a VA Form 
21-4138 withdrawing that request for a videoconference 
hearing, and requested that the claim be reviewed by the 
Board without delay.  

The herein reopened issue of entitlement to service 
connection for diabetes mellitus, type II, as well as the 
other issues on appeal, are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the 
appellant.


FINDINGS OF FACT

1.  The RO denied service connection for diabetes mellitus, 
type II, in a March 2003 decision, and that decision was not 
appealed.  

2.  Additional evidence submitted since the March 2003 denial 
of service connection for type II diabetes mellitus relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence has been received since the last 
final decision denying service connection for diabetes 
mellitus, type II, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The Board herein grants the Veteran's appealed request to 
reopen his claim for service connection for diabetes 
mellitus, type II.  That reopened claim is the subject of 
remand, below.  Hence to the limited extent of this request 
to reopen herein decided, there is no reasonable possibility 
that any notice or development assistance would further the 
claim.

II.  Request to Reopen Claim for Service Connection 
For Diabetes Mellitus, Type II

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008) ; 38 C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military service, served in the 
Republic of Vietnam during the Vietnam era is presumed to 
have been exposed to herbicide agents, including a herbicide 
commonly referred to as Agent Orange.  38 U.S.C.A. § 1116.  
For veterans exposed to herbicides in Vietnam during the 
Vietnam era, there is a presumption of service connection for 
diabetes mellitus, type II.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).

Recent judicial caselaw has clarified the criteria for 
determining whether a veteran is entitled to a presumption of 
exposure to Agent Orange in service.  Under the applicable 
statute and regulation, "service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The U.S. Court of 
Appeals for the Federal Circuit, in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), interpreted the law as requiring a 
servicemember's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
presumption of herbicide exposure.  The U.S. Supreme Court 
has denied further review of the issue.  See Haas v. Peake, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

Therefore, in order for the presumption of service connection 
based upon herbicide exposure to apply, a Veteran must have 
set foot on the landmass of the country of Vietnam or served 
in the inland waters of Vietnam.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  

For a request received on or after August 29, 2001, to reopen 
a finally decided claim, new evidence is defined as evidence 
not previously submitted to agency decision makers.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from 
Aug. 29, 2001).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

In determining whether new and material evidence exists, the 
Board must "presume the credibility of the evidence and may 
not decline to reopen a claim for lack of new and material 
evidence merely because the proffered evidence is found to 
lack credibility."  Fortuck v. Principi, 17 Vet. App. 173, 
179 (2003).  In addition, "[i]n order to warrant reopening a 
previously and finally disallowed claim, the newly presented 
or secured evidence . . . must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. West, 9 Vet. App. 273, 284 (1996)  That is, "the newly 
presented evidence need not be probative of all elements 
required to award the claim . . . but need be probative only 
as to each element that was a specified basis for that last 
disallowance."  Id.

The Veteran's claim for service connection for type II 
diabetes mellituswas last previously denied by a March 2003 
RO decision.  At the time of that decision, he had made no 
allegations and presented no evidence to establish his 
presence in Vietnam during the Vietnam era.  Service 
treatment records and service personnel records were 
contained within the claims file, but provided no evidence of 
his having been in Vietnam.  That March 2003 decision became 
final because the Veteran filed no timely appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

Since that last prior final denial, in his March 2006 VA Form 
9, the Veteran has alleged that in the course of his active 
service in the U.S. Air Force, he was a crew member on board 
EC-135 aircraft that flew from Hickam Air Force Base (AFB), 
Hawaii, to a military air base in Saigon, Vietnam, on two or 
three occasions between 1966 and 1967.  

In his submitted notice of disagreement in September 2005, 
the Veteran contended that he "flew into Vietnam out of 
Hawaii during Operation Blue Eagle."  It is unclear from 
this statement whether he meant his flights were part of an 
Operation Blue Eagle, or that his flights took place during 
that time frame.  The RO obtained some information from 
military or educational sources regarding operations during 
the Vietnam era, as well as some indicating that an Operation 
Blue Eagle involved the broadcast of television and radio 
signals from aircraft over Vietnam.  However, the Board finds 
no indication that the RO made inquiry to military sources to 
ascertain whether the Veteran was listed as a crew member of 
aircraft flying from Hickam AFB into Saigon, or out of an air 
base in, or near, Saigon and into Hickam AFB in Hawaii.  

The Veteran has also submitted a statement by his sister 
asserting that it was "common knowledge" in the family that 
the Veteran went on "several missions" to Vietnam in 1967 
and 1968, though correspondence from the Veteran which would 
have supported this are no longer available. 

These lay assertions by the Veteran and his sister constitute 
new evidence which relates to an unestablished fact necessary 
to substantiate the claim, because the statements present a 
potential basis to establish his presence in Vietnam through 
verification of his presence as a crew member aboard aircraft 
that flew into that country.  This new evidence raises the 
reasonable possibility of substantiating the claim, through 
the verification being sought by the Board, by affording a 
means of presumptively service connecting the Veteran for 
diabetes mellitus, type II, based on presumed Agent Orange 
exposure through his presence in Vietnam.  These lay 
statements are presumed credible for the purpose of reopening 
the claim.   

Hence, the newly presented evidence is material to the basis 
of the prior denial, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for service 
connection for diabetes mellitus, type II, is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The claim for service connection for diabetes mellitus, type 
II, is reopened, and to this extent the appeal is granted.  


REMAND

The Board has herein determined there is a reasonable 
possibility that further development may confirm the 
Veteran's asserted presence as an Air Force crew member 
aboard aircraft that flew from Hickam Air Force Base (AFB), 
Hawaii, to a military air base in or near Saigon, Vietnam, on 
two or three occasions between 1966 and 1967.  The RO should 
accordingly make appropriate inquiry to military sources, in 
an attempt to verify whether or not the Veteran was aboard 
any such flights.  

The additional claims on appeal, for service connection for 
diseases or disabilities as secondary to diabetes mellitus, 
type II, are necessarily inextricably intertwined with the 
claim for service connection for diabetes mellitus, type II, 
and thus must be remanded together with that claim, so as to 
avoid piecemeal adjudication.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide 
all additional information he may have 
concerning his asserted flights between Hickam 
AFB, Hawaii, and the Republic of Vietnam, as 
an aircraft crew member, addressing, for 
example -

a.  Was he a participant in any particular 
mission, or operation, or merely a crew 
member as part of the transportation of 
soldiers, equipment, or the aircraft 
themselves?

b.  What were the names of any particular 
missions or operations (Operation Jenny, 
Operation Blue Eagle, etc.?) and/or what 
was the nature of these operations?  Did he 
participate in any classified operations, 
and if so what did that involve?

c.  The Veteran should provide as narrow a 
time frame as possible for dates of the 
flights in which he participated going to 
and from Vietnam, and to provide any other 
identifying information he may have 
concerning these flights or his 
participation, such as his role or duties 
on the flights, and the unit(s) to which he 
was attached at the time.  

d.  How long was he in Vietnam on each 
occasion, where was he in Vietnam, and what 
were his duties during those times?

Ask him to provide any other information he 
may have which may assist in an official 
inquiry.  Any records and responses received 
should be associated with the claims file. 

2.  The RO should attempt to obtain any 
additional service personnel records not yet 
obtained, to include any records of 
participation in formerly classified Air Force 
operations.  Any records and responses 
received should be associated with the claims 
file.  

3.  The RO should make appropriate inquiries 
to military sources, to include the Department 
of the Air Force, the National Personnel 
Records Center (NPRC), if appropriate, and the 
US Joint Service Records Retention Center 
(JSRRC), in order to ascertain whether the 
Veteran was a crew member aboard EC-135 (or 
other) aircraft which flew between Hickam Air 
Force Base (AFB), Hawaii, and a military air 
base in or near Saigon, Vietnam, on two or 
three occasions between 1966 and 1967.  
Provide any additional pertinent information 
as provided by the Veteran, in furtherance of 
theses inquiries.  Copies of all inquiries, 
and records and responses received, should be 
associated with the claims file, and the RO 
should undertake any indicated additional 
development.  

4.  Thereafter, and upon undertaking any 
necessary additional development to include 
any indicated examinations addressing 
secondary service connection claims, the RO 
should readjudicate the remanded claims.  If 
any benefit sought is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


